          Case 2:20-cv-00699-TLN-KJN Document 11 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10                     EASTERN DISTRICT OF CALIFORNIA
11
     JORGE ALMANZAR, on behalf of               CASE NO.: 2:20-cv-00699-TLN-KJN
12   herself and all others similarly situated,
13                                         ORDER GRANTING JOINT
                  Plaintiff,               STIPULATION TO CONTINUE CASE
14   v.                                    MANAGEMENT DATES DUE TO
                                           MEDIATION
15
     HOME DEPOT U.S.A., INC., a
16                                         Complaint Filed: April 3, 2020
     Delaware Corporation,
                                           Trial Date: None
17                Defendant.               District Judge: Hon. Troy L. Nunley
                                           Magistrate Judge: Hon. Kendall J. Newman
18

19
20

21

22

23

24

25

26

27

28                 Almanzar v. Home Depot U.S.A., Inc., Case No. 2:20-cv-00699-TLN-KJN
                      Order Granting Joint Stipulation to Continue Case Management Dates
                                                                         Due to Mediation
          Case 2:20-cv-00699-TLN-KJN Document 11 Filed 02/02/21 Page 2 of 2


1
                                              ORDER
2
           Having read and considered the Joint Stipulation to Continue Case Management
3
     Dates Due to Mediation, and good cause appearing, the Court hereby orders as follows:
4
        1. The parties’ deadline to Complete Phase I Discovery is continued to August 14,
5
           2021;
6
        2. The parties’ deadline to Disclose Expert Witnesses is continued to August 14,
7
           2021;
8
        3. The parties’ deadline to Complete Designation of Supplemental Expert Witnesses
9
           is continued to October 1, 2021.
10
        4. The parties are to advise the Court of the result of mediation by April 30, 2021.
11
12
     IT IS SO ORDERED.
13
14
     Date: February 1, 2021
15                                                       Troy L. Nunley
16                                                       United States District Judge

17
18
19
20
21
22
23
24
25
26
27
                                               1
28                  Almanzar v. Home Depot U.S.A., Inc., Case No. 2:20-cv-00699-TLN-KJN
                       Order Granting Joint Stipulation to Continue Case Management Dates
                                                                          Due to Mediation
